DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, as to applicant’s arguments, the examiner respectfully submits that Mitchell discloses in [0030]: “The main controller 20 stores the identification and position information in an interior configuration database 24. The main controller 20 determines the configuration of the objects 16 from the stated identification and position information. The objects 16 may be in the form of monuments or passenger service units”, thus the configuration of LRU/object 16 is identification and position information received at the server/controller from portable device 162 (figure 8, [0060]-[0062], [0066] server/controller 20/168). 
Regarding claim 5, Gelbman discloses presenting an identifier on an electronic display screen (Abstract, figures 5 and 6).  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-4, 6-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosamane (US Pub 2016/0314328 A1) in view of Mitchell et al. “Mitchell” (US Pub 2006/0032979 A1), Bartz (US Pub 2007/0266782 A1) and Veskovic (US Pub 2010/0238001 A1).  
Consider claim 1, Hosamane discloses (Abstract, [0007]) A method for registering a plurality of line-replaceable units (LRUs) within a vehicle, wherein each LRU is associated with a unique machine-readable identifier disposed on or near the LRU ([0017], [0020], [0021]), the method comprising: reading a first machine-readable identifier from a first LRU of the plurality of LRUs using a portable computing device ([0021]-[0023], figure 2: ID 20), wherein the first machine-readable identifier is on or near the first LRU and wherein the first machine-readable identifier comprises identification information specific to the first LRU ([0021]-[0023], figure 2: ID 20); and registering the first LRU at a server by transmitting the information from the first 
Hosamane does not mention wherein the server is communicatively coupled with the first LRU, receiving location information for registration and configuration, configuring the first LRU based on both the identification information and the location information received at the server. 
This teaching is disclosed by Mitchell (Abstract, figures 1, 4, 8 and 10, [0030]: “The main controller 20 stores the identification and position information in an interior configuration database 24.  The main controller 20 determines the configuration of the objects 16 from the stated identification and position information”, [0060]-[0069], the main controller/server 168 or 56 is communicating with the LRU/the monuments to update configuration of newly installed monuments based on received identification and location information of the monuments/objects 16).  Mitchell further mentions ([0060]-[0061]) the hand-held device 162 has knowledge of its actual position and thus when held near a monument can determine position of that monument, receiving identification and location information at the server 20/168 from the portable computing device 162 to update the configuration of newly installed LRUs/objects 16 based on the received identification and location information of the new LRUs/objects 16 ([0030], [0060]-[0069], figure 8).    
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Mitchell into the art of Hosamane as to further include different communication links and location information for improving maintenance.   

This teaching is disclosed by Bartz ([0054], [0065], [0139], [0148], replaceable units (life vest packages) with location identifier inputted into the inspection device 10 or 40 and then sent to host server system).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bartz into the art of Hosamane as modified by Mitchell as to receive location information in various ways for improving LRU identification.  
However Hosamane in combination with Mitchell and Bartz do not mention wherein the first LRU receives configuration information from the server.  
This teaching is disclosed by Veskovic (Abstract, figure 1-7, [0034], [0035], [0038], the LRU (ballast) receives configuration setting information from the controller 230 based on the identifier of the LRU received at the controller). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Veskovic into the art of Hosamane as modified by Mitchell and Bartz as to program the newly installed LRU including a ballast to improve maintenance and service to users.  
Consider claim 2, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Bartz further discloses wherein the step of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bartz into the art of Hosamane as modified by Mitchell, Bartz and Veskovic as to receive location information in various ways for improving LRU identification.  
Consider claim 3, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Bartz further discloses wherein the step of receiving the location identifier further comprises capturing a second machine-readable identifier that comprises location information using the portable computing device, wherein the second machine-readable identifier is disposed near the first LRU (Bartz: [0160] a separate RFID tag that includes location information). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bartz into the art of Hosamane as modified by Mitchell, Bartz and Veskovic as to receive location information in various ways for improving LRU identification.  
Consider claim 4, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 3, Bartz further discloses wherein the second machine-readable identifier is one of a set of machine-readable identifiers, each disposed at a different seat row of the vehicle (Bartz: figure 1, [0160]). 

Consider claim 6, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Hosamane further discloses wherein the first machine-readable identifier is disposed on the casing of the first LRU (Hosamane: figure 2, [0053]). 
Consider claim 7, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Bartz further discloses wherein the first machine-readable identifier is disposed adjacent to the first LRU (Bartz [0009], [0010] in close proximity). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bartz into the art of Hosamane as modified by Mitchell, Bartz and Veskovic as to receive location information in various ways for improving LRU identification.  
Consider claim 8, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Hosamane further discloses wherein the first machine-readable identifier comprises a barcode (Hosamane: figure 2, [0053]).  
Consider claim 9, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 8, Hosamane further discloses wherein the 
Consider claim 10, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Hosamane further discloses wherein the first machine-readable identifier comprises a NFC tag (Hosamane: figure 2, [0020] RFID is considered near-field communication).   
Consider claim 11, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, but not wherein the first machine-readable identifier comprises an iBeacon. 
However official notice is taken that iBeacon is known in the art.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques into the art of Hosamane as modified by Mitchell, Bartz and Veskovic as to include iBeacon as a further embodiment.   
Consider claim 12, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Hosamane further discloses wherein the portable computing device comprises a wireless receiver configured to receive a signal from the first LRU (Hosamane: figure 2, [0020], [0022] scanning device 41 with RFID receiver). 
Consider claim 13, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Hosamane further discloses wherein the portable computing device comprises a smart phone, a smart watch, or a tablet PC (Hosamane: figure 2, [0031]). 

Consider claim 16, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, Hosamane further discloses wherein the identification information comprises at least one of a serial number, an IP address, a MAC address, and a part number of the LRU (Hosamane [0020], [0021]).  

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hosamane as modified by Mitchell, Bartz and Veskovic above, further in view of Gelbman et al. “Gelbman” (US Pub 2005/0134461 A1).  
Consider claim 5, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, but not wherein the first machine-readable identifier is presented on a display screen of the first LRU.   
Gelbman discloses presenting an identifier on an electronic display screen (Abstract, figures 5 and 6).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gelbman into the art of Hosamane as modified by Mitchell, Bartz and Veskovic to present identification in a further embodiment.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Hosamane as modified by Mitchell, Bartz and Veskovic above, further in view of Stopniewicz (US Pub 2005/0044564 A1).    
Consider claim 14, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, but not wherein the first LRU comprises a processor, a wireless communication interface, and a display.
However this teaching is disclosed by Stopniewicz (figure 4A user interface device 400, figure 6B [0094]: wireless communication interface 700B). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Stopniewicz into the art of Hosamane as modified by Mitchell, Bartz and Veskovic as to include the user interface as a further embodiment.   

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hosamane as modified by Mitchell, Bartz and Veskovic above, further in view of Bennett (US Pub 2010/0152962 A1).  
Consider claim 17, Hosamane in combination with Mitchell, Bartz and Veskovic substantially teaches the limitation of claim 1, but not wherein the identification information further comprises a built-in test equipment (BITE) status of the LRU. 
This teaching is disclosed by Bennett ([0092]-[0096], [0115]-[0118]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection .     

Allowable Subject Matter
11.	Claim 18 is allowed.
12.	The following is an examiner’s statement of reasons for allowance: 
Consider claim 18, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the method as a whole.  



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
June 21, 2021